                                                                  United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                  IN THE UNITED STATES DISTRICT COURT                  March 19, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                     David J. Bradley, Clerk
                            HOUSTON DIVISION


BRADLEY GARRETT,                      §
TDCJ #02052570,                       §
                                      §
                  Petitioner,         §
                                      §
v.                                    §
                                      §          CIVIL ACTION NO. H-18-3338
LORIE DAVIS, Director,                §
Texas Department of Criminal          §
Justice, Correctional                 §
Institutions Division,                §
                                      §
                  Respondent.         §




                     MEMORANDUM OPINION AND ORDER


     Bradley Garrett       (TDCJ #02052570)    has filed a Petition for a

Writ of Habeas Corpus By a Person in State Custody              ("Petition")

(Docket Entry No.    1),    seeking relief from a prison disciplinary

conviction.   Now     pending    is   Respondent's    Motion   for     Summary

Judgment with Brief in Support ("Respondent's MSJ")            (Docket Entry

No. 12), Petitioner's Motion to Respond to Respondent's Motion for

Summary Judgment with Brief in Support           ("Petitioner's Response")

(Docket Entry No. 18), and Petitioner's "Motion to Submitt [sic]

New Evidence Concerning Issues        [Raised by]    Petitioner's Petition

2254 Habeas" ("Petitioner's Motion")          (Docket Entry No. 19).       After

reviewing all of the pleadings, the administrative records, and the

applicable law,    the court will dismiss this case for the reasons

explained below.
                                              I.   Background

         Garrett is currently serving a 30-year prison sentence in the

Texas Department of Criminal Justice - Correctional Institutions

Division ("TDCJ") as the result of a 2016 murder conviction that

was entered against him in Harris County Cause No. 1432872. 1                                The

conviction was affirmed on direct appeal in a published opinion.

See Garrett v.                  State,      518 S.W.3d 546        (Tex.   App. -   Houston   [1st

Dist.] 2017, pet. ref'd).

         Garrett            does      not     challenge     his     underlying      conviction.

Instead, he seeks relief in the form of a federal writ of habeas

corpus          to    challenge a           prison disciplinary conviction            that   was

entered against him in TDCJ Case No. 20170287038. 2                            Records reflect

that Garrett was                   charged in that case with assaulting another

inmate,            which caused injuries requiring treatment beyond first

aid. 3        The incident happened at the Dalhart Unit on May 23, 2017. 4

A disciplinary hearing officer found Garrett guilty as charged on

May      3 o,      2 01 7 . 5    As   a     result   of    this    disciplinary     conviction,

Garrett was restricted to his cell without commissary, recreation,


         1
             Petition, Docket Entry No. 1, p. 2.
         2
             Id. at 5.
         3
     TDCJ Disciplinary Report and Hearing Record,                                  Docket Entry
No. 13-1, p. 3.
         4
             Id.
         5
             Id.

                                                     -2-
or telephone privileges for 45 days, and he also forfeited 299 days
                                                         6
of previously earned good-time credit.

       Following his transfer to the Estelle High Security Unit in

Huntsville, Garrett filed the pending Petition for a writ of habeas

corpus to challenge his prison disciplinary conviction, which he

claims       was     entered      against      him    without     due     process       because

"falsified" documents were presented,                        evidence was withheld,         and

his        counsel       substitute          failed    to       conduct     a     sufficient

investigation. 7          The respondent argues that the Petition must be

dismissed          as    moot     because      the    disciplinary        conviction        was

overturned on appeal and the punishment assessed was deleted from
                           8
Garrett's record.

                                      II.     Discussion

       The Supreme Court has explained that a habeas petition becomes

moot and must be dismissed if it "no longer present[s]                                a case or

controversy under Article III,                 §   2 of the Constitution."              Spencer

v.    Kemna,       118    S.    Ct.   978,     983    (1998).      Under        the    case-or-

controversy requirement,              "[t] he parties must continue to have a

'personal stake in the outcome'                    of the lawsuit.'"            Id.    (quoting

Lewis v. Continental Bank Corp., 110 S. Ct. 1249, 1253-54 (1990)).

"This means that,              throughout the litigation,           the plaintiff 'must

have suffered, or be threatened with, an actual injury traceable to


       6
           Id.
       7
           Id. at 1, 6-7.
       8
           Respondent's MSJ, Docket Entry No. 12, pp. 5-6.

                                               -3-
the defendant and likely to be redressed by a favorable judicial

decision.'u           Spencer, 118 S. Ct. at 983 (quoting Lewis, 110 S. Ct.

at1253).

        The     respondent      has   presented     evidence       showing        that        the

challenged         disciplinary       conviction        was   overturned              and     the
                                                                                                9
punishment that was assessed has been deleted from his record.

Disciplinary          records   provided    by    the    respondent       confirm           that,

although Garrett has had numerous other disciplinary convictions

entered against him, no further action has been taken as a result

of the incident that occurred at the Dalhart Unit on May 23, 2017. 10

Based on these records, Garrett has not suffered any actual injury

that can be redressed on habeas corpus review where his overturned

conviction in TDCJ Case No. 20170287038 is concerned.

        Garrett, who is now in custody at the Coffield Unit,                            argues

that dismissing his Petition as moot would allow TDCJ officials to

"cover[] upu the falsification of documents and the violation of

constitutional rights that occurred in Case No. 20170287038 and in
                                                                           11
other        disciplinary     proceedings     filed      against    him.              However,

Garrett        does    not   allege   any   facts       showing , that,         due    to     the

overturned conviction in TDCJ Case No. 20170287038, he continues to


        9
      Respondent's MSJ, Exhibit B, Affidavit of Amy Oliver, Docket
Entry No. 12-3, p. 2.
        10
      Respondent' s MSJ, Exhibit C, Disciplinary Records, Docket
Entry No. 12-4, p. 2 (listing disciplinary convictions for eight
other offenses).
        11
             Petitioner's Response, Docket Entry No. 18, p. 3.

                                            -4-
suffer adverse collateral consequences of the sort that could be

remedied    in    a   habeas       corpus    proceeding. 12       Absent    collateral

consequences that could be remedied by a writ of habeas corpus, the

Petition will be dismissed as moot.


                      III.     Certificate of Appealability

     Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a       final    order that        is   adverse   to    the   petitioner.     A

certificate of appealability will not issue unless the petitioner

makes "a substantial showing of the denial of a                          constitutional

right," 28       U.S.C.   §   2253(c) (2),       which requires a petitioner to

demonstrate       that    "reasonable        jurists   would      find    the   district

court's    assessment         of   the   constitutional         claims    debatable   or



     12
       Garrett argues that his constitutional rights were violated
due to restrictive conditions of confinement while he was in
prehearing detention for the charges filed against him in TDCJ Case
No. 20170287038, and as the result of classification changes to his
custody level after the conviction was entered.    See Petitioner's
Response,    Docket. Entry No. 18, pp. 3-5.       According to an
administrative grievance response submitted by Garrett,         his
custodial classification is currently at G5 due to a different
disciplinary conviction that he received nor "fighting with
injuries beyond first aid" on August 22, 2017.         See Step 1
Grievance No. 2019004524, Docket Entry No. 19, p. 6. To the extent
that he takes issue with the conditions of his confinement, those
claims are actionable, if at all, in a civil rights complaint under
4 2 U.S. C. § 198 3, and not in a habeas corpus proceeding.    See,
~' Carson v. Johnson, 112 F. 3d 818, 820-21 (5th Cir. 1997); Cook
v. Texas Dep't of Criminal Justice Transitional Planning Dep't, 37
F.3d 166, 168 (5th Cir. 1994)     Accordingly, the court does not
address these allegations.

                                            -5-
wrong."    Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004)         (quoting

Slack v.   McDaniel,   120   s. Ct. 1595, 1604      (2000)).     The     court

concludes that jurists of reason would not debate the assessment of

the petitioner's claims or whether the petitioner has demonstrated

the violation of a constitutional right.     Therefore, a certificate

of appealability will not issue.


                       IV.   Conclusion and Order

     Based on the foregoing,     the court ORDERS as follows:

     1.    Petitioner's Motion to Respond to Respondent's
           Motion for Summary Judgment with Brief in Support
           (Docket Entry No. 18) and Petitioner's "Motion to
           Submitt  [sic]   New Evidence Concerning Issues
           [Raised by] Petitioner's Petition 2254 Habeas"
           (Docket Entry No. 19) are GRANTED.

     2.    Respondent's Motion for Summary Judgment            (Docket
           Entry No. 12) is GRANTED.

     3.    The Petition for a Writ of Habeas Corpus By a
           Person in State Custody filed by Bradley Garrett
           (Docket Entry No. 1) is DISMISSED without prejudice
           as moot.

     4.    A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the petitioner.

     SIGNED at Houston, Texas, on this the 19th day of March, 2019.




                                                      LAKE
                                        UNITED STATES DISTRICT JUDGE

                                  -6-
